          Case 1:16-cv-00804-RJS Document 113 Filed 01/04/19 Page 1 of 3



 Mark S. Dichter
 Senior Counsel
 +1.215.963.5291
 mark.dichter@morganlewis.com


January 4, 2019

VIA ECF AND ELECTRONIC MAIL

Hon. Richard J. Sullivan, Circuit Judge
United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 905
New York, New York 10007
sullivannysdchambers@nysd.uscourts.gov

Re:     Frazier, et al. v. Morgan Stanley & Co. LLC, et al., Civil Action No. 16-cv-00804-RJS

Dear Judge Sullivan:

We represent Defendants in the above-referenced matter and write in response to Plaintiffs’ pre-
motion letter regarding their anticipated Motion for Leave to Amend the Complaint (“Letter”).
Dkt. Nos. 108, 110. As explained below, Plaintiffs’ request should be denied because they had
the opportunity to cure the deficiencies in their Complaint both before and after Defendants
moved to compel, dismiss, and strike and because their proposed amendments are both futile and
an improper attempt to seek reconsideration of the Court’s November 29, 2018 Order (“Order”).

“Although generally the court should freely give leave [to amend] when justice so requires, there
are times when granting such leave may be inappropriate.” Duckett v. Williams, 86 F. Supp. 3d
268, 275 (S.D.N.Y. 2015) (Sullivan, J.) (granting motion to dismiss and denying motion to
amend where, inter alia, plaintiff had already amended his complaint once and his proposed
amendment would be futile). This is one of those instances.

Contrary to Plaintiffs’ claim (Letter at 1, n. 1), not all of their three prior amendments were
“made for technical or administrative reasons.” Rather, Plaintiffs were given the opportunity to
– and did – amend their Complaint in an effort to address the same deficiencies the Court raised
at the March 16, 2016 pre-motion conference and cited again in its Order. Dkt. Nos. 45, 104; see
March 16, 2016 Transcript pp. 5:20-6:8 (“With respect to the discrimination claims…there’s not
a lot there either. There are a lot of conclusory assertions. There are then some very general
assertions about firm-wide teaming and pooling policies…but there are not a lot of specifics…”).
In response to the Court’s skepticism, Plaintiffs’ Third Amended Complaint added six new
named Plaintiffs, including four with new EEOC charges, and attempted to “beef up” Plaintiffs’
alleged discrimination allegations by, inter alia, adding anecdotes and comments that were
allegedly made to each of the Plaintiffs.




                                                  Morgan, Lewis & Bockius       LLP

                                                  1701 Market Street
                                                  Philadelphia, PA 19103-2921         +1.215.963.5000
                                                  United States                       +1.215.963.5001
         Case 1:16-cv-00804-RJS Document 113 Filed 01/04/19 Page 2 of 3




Hon. Richard J. Sullivan, Circuit Judge
January 4, 2019
Page 2

Plaintiffs now seek to address these same deficiencies, but have not offered any explanation as to
why the allegations they now seek to add were not plead when they were permitted to file the
Third Amended Complaint.1 Since Plaintiffs had ample notice of the Complaint’s deficiencies
and were given the opportunity to cure those deficiencies in the Third Amended Complaint
before the Court ruled on Defendants’ motion, further leave to amend should be denied. See
Bellikoff v. Eaton Vance Corp., 481 F.3d 110, 118 (2d Cir. 2007) (affirming denial of motion to
amend where plaintiffs had been given the opportunity to amend their complaint twice before
defendants moved to dismiss and explaining “that the plaintiffs were not entitled to an advisory
opinion from the Court informing them of the deficiencies in the complaint and then an
opportunity to cure those deficiencies.”); Duckett, 86 F. Supp. 3d at 276 (“To grant leave to
amend after a plaintiff has had ample opportunity to amend would be condoning a strategy
whereby plaintiffs hedge their bets by holding…evidence back in the hopes of having another
bite at the proverbial apple.”).2

Moreover, Plaintiffs’ proposed amendments are futile and an improper attempt to seek
reconsideration of the Court’s Order. Plaintiffs repeat many of the same legal arguments they
made in their Opposition to Defendants’ motion and that this Court already rejected.

1. Plaintiffs’ Proposed Amendments Still Fail to State a Claim for Pattern or Practice of
Intentional Class Discrimination. Plaintiffs now seek to “clarify” that the policies that they are
challenging are intentionally discriminatory by sprinkling the terms “intentional” and
“intentionally discriminatory” throughout the proposed Fourth Amended Complaint. Critically
missing, however, are new alleged facts that would be legally sufficient to sustain these
allegations. Plaintiffs do not explain as to how the alleged discrimination is Defendants’
“standard operating procedure,” Cooper v. Fed. Reserve Bank of Richmond, 467 U.S. 867, 875-
76 (1984), as opposed to the “decisions and actions of individual employees.” Order at 14. Nor
do the proposed amendments contain new, non-conclusory facts about the application of the
policies or practices to the individual Plaintiffs. Rather, Plaintiffs now seek to support their
claims by adding purported anecdotal evidence of vague comments allegedly made by and to
unidentified people in unidentified branches at unspecified points in time. The allegations about
prior litigations and references to expert opinions are more than ten years old and predate the two
settlements and corresponding consent decrees containing extensive initiatives and policy
changes to address alleged discrimination. Similarly, the alleged “statistics” about the African
American representation rate in Defendants’ workforce provide no support for the claims that the
teaming or account distribution policies intentionally discriminate or result in a disparate impact.

1
 Plaintiffs similarly have not explained why they did not seek leave to amend their Complaint
after Defendants filed their motion highlighting these same deficiencies over two years ago.
2
 Allowing Plaintiffs to amend to add allegations that they were apparently aware of, but chose
not to include, will also result in further delay of this action and cause prejudice to Defendants,
who already incurred significant expense moving to dismiss and otherwise litigating this matter.
         Case 1:16-cv-00804-RJS Document 113 Filed 01/04/19 Page 3 of 3




Hon. Richard J. Sullivan, Circuit Judge
January 4, 2019
Page 3

2. Plaintiffs’ Proposed Amendments Do Not Show That Their Title VII Disparate Impact
Claims Are Based On Timely Title VII Charges. Plaintiffs also seek to add allegations
regarding their compensation in order to resurrect their disparate impact claims. Plaintiffs’
proposed amendments are legally insufficient to cure their disparate impact deficiencies, because
those deficiencies stem from their EEOC charges, which are the prerequisite to their Title VII
claims – not from their Complaint. Order at 16-19. Assuming, arguendo, that were not the case,
their proposed amendments are still futile.

Plaintiffs argue – as they did in their Opposition – that their untimely disparate impact claims can
be saved by the Ledbetter Fair Pay Act (“Act”). Letter at 2-3; Opp. at 17-20. The Act’s
provisions only “protect plaintiffs with pay discrimination claims” and the “provisions do not
extend to claims regarding policies like Defendant’s teaming and pooling policies, about which
employees are put on notice ‘by the nature of how those decisions are communicated.’” Order at
19. “Nor are those provisions meant to apply to a claim that involves a ‘pay reduction that flows
from another adverse employment action,’ such as the teaming and pooling policies.” Id. The
alleged adverse employment actions challenged here are discrete and individualized decisions
allegedly made by individual branch managers and FAs at individual branches, and Plaintiffs’
arguments are nothing more than a re-articulation of the same arguments they made in their
Opposition, which this Court rejected.3 Since none of the proposed new allegations remedy
Plaintiffs’ failure to comply with the “stringent administrative exhaustion requirements for Title
VII claims,” their proposed amendments are futile. Id. at 24.

3. Plaintiffs’ Proposed Amendments Do Not Change the Fact that FINRA Rule 13204 Does
Not Bar Arbitration. The Court should reject Plaintiffs’ improper attempt to seek
reconsideration of the Court’s rejection of their argument that FINRA Rule 13204 bars
compelling Plaintiffs Coleman, Pryor, and Rada to arbitration. Letter at 3; Opp. at 13; Order at
11. They proffer no new facts or allegations that would be legally sufficient to compel a
different conclusion.

Defendants respectfully request that the Court deny Plaintiffs’ request for a pre-motion
conference and deny their request for leave to file a Fourth Amended Complaint.

Respectfully submitted,
/s/ Mark S. Dichter
Mark S. Dichter
cc: All counsel of record (via ECF)

3
  Plaintiffs reliance on Schwartz v. Merrill Lynch & Co., likewise does nothing to advance their
argument, because that case dealt with a motion to vacate an arbitration award where “the Panel's
temporal limitation on admissible evidence was explicitly based on the Release” signed by
Schwartz, not on the Ledbetter decision. 665 F.3d 444, 454 (2d Cir. 2011).
